Exhibit 10.62

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

This First Amendment (the “Amendment”) dated December 30, 2011 (the “Amendment
Effective Date”) is to that certain Employment Agreement (the “Agreement”) dated
December 30, 2008 by and between eDiets.com, Inc., a Delaware corporation (the
“Company”), and Kevin McGrath (“Executive”). Capitalized terms not otherwise
defined herein shall have the meaning ascribed to them in the Agreement.

WHEREAS, the Company and Executive desire to amend the Agreement in the manner
set forth herein,

NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Section 1 of the Agreement is hereby amended in its entirety as follows:

 

  1. Term of Employment. Subject to the provisions of Section 8 of this
Agreement, Executive shall be employed by the Company for a period commencing on
the Effective Date and ending on the third anniversary of the Effective Date
(the “Term”) on the terms and subject to the conditions set forth in this
Agreement; provided, however, that commencing with the third anniversary of the
Effective Date and on each annual anniversary thereafter (each an “Extension
Date”), the Term automatically shall be extended for an additional one year
period, unless the Company provides Executive written notice before the next
Extension Date that the Term shall not be so extended or unless Executive
provides the Company 90 days prior written notice before the next Extension Date
that the Term shall not be so extended.

2. Except to the extent expressly amended hereby, the terms and provisions of
the Agreement shall continue in full force and effect and are unmodified by this
Amendment.

IN WITNESS WHEREOF, the parties hereto or their duly authorized representatives
have caused this Amendment to be executed effective as of the Amendment
Effective Date.



--------------------------------------------------------------------------------

EDIETS.COM, INC. By:  

/s/ Kevin Richardson

Name: Kevin Richardson Title: Chairman of the Board of Directors

/s/ Kevin McGrath

KEVIN MCGRATH